Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-23-2007

Lin v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2292




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lin v. Atty Gen USA" (2007). 2007 Decisions. Paper 202.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/202


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                             _______________

                                    No: 06-2292
                                  _______________

                                        LI LIN,

                                             Petitioner

                                            v.

               ATTORNEY GENERAL OF THE UNITED STATES,

                                           Respondent
                                  _______________

                         Petition for Review of an Order of the
                          United States Department of Justice
                             Board of Immigration Appeals
                                (BIA No. A78-864-361)
                          Immigration Judge: Miriam K. Mills
                                   _______________

                   Submitted Under Third Circuit LAR 34.1(a)
                              November 8, 2007

       Before: SCIRICA, Chief Judge, AMBRO and JORDAN, Circuit Judges

                             (Filed: November 23, 2007)
                                  _______________

                             OPINION OF THE COURT
                                 _______________

JORDAN, Circuit Judge.
       Li Lin petitions for review from the final order of the Board of Immigration

Appeals denying her application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). For the reason that follows, we will deny the

petition for review.

                                            I.

       Lin is a native and citizen of the People’s Republic of China. On June 27, 2002,

Lin arrived in the United States without valid entry documents. Upon her arrival, an

officer of the Immigration and Naturalization Service interviewed Lin under oath. During

that interview, Lin stated that she was seeking asylum “because of Falun Gong.” When

Lin was asked, “Do you practice Falun Gong?,” she replied, “No.” When asked why she

was requesting asylum based on Falun Gong if she did not practice it, she answered, “My

parents practice Falun Gong.”

       In July 2003, Lin applied for asylum, withholding of removal, and relief under

CAT. In her application, Lin again asserted that her parents had practiced Falun Gong in

China. She also alleged that she would be arrested if deported to China “because [she]

was involved in the activities of Falun Gong.” At a hearing before the Immigration Judge

on November 27, 2004, Lin testified that she feared returning to China because she had

practiced Falun Gong in China on a weekly or bi-weekly basis.

       On November 27, 2004, the Immigration Judge denied Lin’s application, finding

that Lin was not credible and thus had failed to meet her burden to demonstrate a well-



                                            2
founded fear of persecution. Lin appealed and the Board of Immigration Appeals

affirmed.

       We have jurisdiction under 8 U.S.C. § 1252.

                                             II.

       We review factual findings, including credibility determinations, for substantial

evidence. 8 U.S.C. § 1254(b)(4)(B); Tarrawally v. Ashcroft, 338 F.3d 180, 184 (3d Cir.

2003). On appeal, Lin argues that the record does not support the Immigration Judge’s

finding that Lin was not credible. We disagree. There is substantial evidence in the

record to support the finding that Lin lacked credibility. The record contains a major

inconsistency regarding whether Lin practiced Falun Gong in China. At Lin’s airport

interview, which the record indicates was conducted in Lin’s native language, Lin

specifically denied practicing Falun Gong. Then, at the hearing before the Immigration

Judge, Lin testified that she had practiced Falun Gong in China on a weekly or bi-weekly

basis. This inconsistency goes to the heart of Lin’s claim and is sufficient to support the

Immigration Judge’s adverse credibility determination.

                                            III.

       For the reason stated above, we deny the petition for review.




                                             3